DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-4 and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guangrong (CN103416853 A) in view of Wieduwilt (US 2009/0250171 A1).

As to claim 1, Guangrong discloses a device (see especially Figures 7 and 8) for the ultrasonic welding of a first component (suction nozzle cover 2) to a second component (body 1) of an electronic cigarette or of an electronic cigarette cartridge (see the translation, reciting that suction nozzle cover 2 and body 1 are the components of the electronic cigarette), wherein both components (see the translation, reciting that “Described suction nozzle cover 2 is made by PC, PVC, PE, PP or ABS sizing material.  Described body 1 is made by PC, PVC, PE, PP or ABS sizing material.”  PC, PVC, PE, PP and ABS are varieties of plastic) are made of a plastic material; the device is designed so as to simultaneously weld a plurality (see especially Figure 8, showing five suction nozzle covers 2 and five bodies 1) of first components (suction nozzle cover 2) to the respective second components (body 1) and cooperates with a plurality of striker elements (body base 31), each associated to a respective first component (2) and to a respective second component (7) to be welded (see the translation, disclosing that “Described ultrasonic 

Guangrong does not disclose that the device comprises an ultrasound generator, which delivers an electric pulse to a vibrating assembly (VA), which, in turn, comprises a converter designed to turn the electric pulse into a mechanical vibration movement and transfers it to a sonotrode, which directly transmits the energy in the form of vibrations to the two components (2, 7) to be welded; the sonotrode (11) or that the device is characterised in that each striker element (19) is connected to a sensor (20), which is designed to detect a parameter (X1) of the welding process carried out to weld the first component (2) to the second component (7) and to control the welding process carried out to weld the first component (2) to the second component (7) as a function of the parameter (X1).

However, Wieduwilt makes obvious that the device (ultrasonic welding device 1) comprises an ultrasound generator (generator 9; see especially paragraph 0018), which delivers an electric pulse to a vibrating assembly (which includes structures such as converter 10 and amplitude transformer 11), which, in turn, comprises a converter (converter 10) designed to turn the electric pulse into a mechanical vibration movement and transfers it to a sonotrode (ultrasonic sonotrode 3), which directly transmits the energy in the form of vibrations to the two components (see paragraph 0014, disclosing that “It should be noted that the ultrasonic welding 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the device comprises an ultrasound generator, which delivers an electric pulse to a vibrating assembly, which, in turn, comprises a converter designed to turn the electric pulse into a mechanical vibration movement and transfers it to a sonotrode, which directly transmits the energy in the form of vibrations to the two components to be welded; the sonotrode and that the device is characterised in that each striker element is connected to a sensor, which is designed to detect a parameter of the welding process carried out to weld the first component to the second component and to control the welding process carried out to weld the first component to the second component as a function of the parameter as taught by Wieduwilt in order to achieve precise regulation of the gap widths.



However, Guangrong does not disclose that the sonotrode comprises a body, which extends longitudinally along an axis and comprises a first end, which is connected to the ultrasound generator as well as a second end, opposite the first end.
However, Wieduwilt discloses the sonotrode (sonotrode 3) comprises a body (visible in figure 1), which extends longitudinally along an axis (shown parallel to direction X and B) and comprises a first end (adjacent amplitude transformer 11), which is connected to the ultrasound generator (generator 9, which is connected to the sonotrode via a converter 10, and an amplitude transformer 11), as well as a second end (adjacent anvil 2), opposite the first end.  This arrangement enables the plastic materials, which are films in Wieduwilt, to be welded.  See paragraph 0018, disclosing that “The films to be welded are passed at a constant speed between the ultrasonic sonotrode 3 and the anvil 2 and are welded together by means of the energy input of the ultrasonic sonotrode 3.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the sonotrode comprises a body, which extends longitudinally along an axis and comprises a first end, which is connected to the ultrasound generator as well as a second end, opposite the first end in order to enable the delivery of ultrasonic vibrations such that the plastic materials can be welded.



However, Wieduwilt as incorporated into Guangrong in claim 1 and 2 above discloses that the sensor (spacing sensors 14 and 15) is designed to detect the linear movement of the striker element (the actual width of the working gap 16) along a longitudinal direction (see gap X).  Paragraph 0004 discloses the advantages of Wieduwilt, teaching that “The ultrasonic welding device of the invention is especially simply and sturdily constructed.  By the use of two wedge elements, very precise regulation of the gap widths can also be accomplished.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the sensor is designed to detect the linear movement of the striker element along a longitudinal direction as taught by Wieduwilt in order to achieve precise regulation of the gap widths.


As to claim 4, Guangrong as modified by Wieduwilt (which discloses the sonotrode) discloses that each striker element (body base 31) is movable along a longitudinal direction (via spring 32) between an upper extreme position and a rest position, and vice versa; and wherein a raised operating position is provided between the upper extreme position and the rest position, in which each striker element (body base 31) causes the second component (body 1) to be welded to at least partially come into contact with the sonotrode (disclosed in Wieduwilt and incorporated in claim 1 above).  (see the translation, disclosing that “Described ultrasonic welding mould comprises corresponding bed die 3 and middle mould 4, be provided with accordingly several location holes 5 for placing described body 1 on this bed die 3 and middle 

As to claim 6, Guangrong discloses method for the ultrasonic welding of a first component (suction nozzle cover 2) to a second component (body 1) of an electronic cigarette or of an electronic cigarette cartridge (see the translation, reciting that suction nozzle cover 2 and body 1 are the components of the electronic cigarette), wherein both components (see the translation, reciting that “Described suction nozzle cover 2 is made by PC, PVC, PE, PP or ABS sizing material.  Described body 1 is made by PC, PVC, PE, PP or ABS sizing material.”  PC, PVC, PE, PP and ABS are varieties of plastic) are made of a plastic material; 
said method being carried out by means of a welding device (see the translation, ); the method comprises the steps of: simultaneously placing the plurality of first components (2) and second components (7) to be welded in the area of the respective striker elements (19); moving each striker element (19) along a longitudinal direction (H), so that it is in a raised operating position, in which the second component (7) to be welded is at least partially in contact with the sonotrode (11); controlling the turning on of the vibrating assembly (VA), so that the mechanical vibration movement generates a heat that allows each second component (7) to be welded to the respective first component (2); 

Guangrong does not disclose said method being carried out by means of a welding device (10) according to any of the claims from claim 1 or detecting, by means of the sensor (20), the parameter (X1) of the welding process carried out to weld the first component (2) to the second 

However, Wieduwilt discloses the additional structure such that when combined with Guangrong it makes obvious that method being carried out by means of a welding device (10) according to any of the claims from claim 1 (see the rejection of claim 1 above over Guangrong and Wieduwilt).  Wieduwilt also discloses detecting, by means of the sensor (either of spacing sensor 14 or 15; see paragraph 0021, disclosing “the first spacing sensor 14 and the second spacing sensor 15”), the parameter (working gap 16, which is compared with a set-point value; see paragraph 0021, disclosing that “The first spacing sensor 14 determines a spacing X1 from a measuring surface 3a on the ultrasonic sonotrode 3.  The second spacing sensor 15 determines a spacing X2 from a measuring surface 2a of the anvil 2.”) of the welding process carried out to weld the first component to the second component (see paragraph 0023, disclosing “At least two films, particularly of plastic, that are to be joined are guided at a constant speed into the working gap 16 between the anvil 2 and the ultrasonic sonotrode 3.”); and stopping the movement of the striker element (anvil 2) when the parameter (working gap 16) of the welding process carried out to weld the first component (2) to the second component (7) is equal to a reference value (see paragraph 0023, disclosing that “However, the heat-caused change in length has an influence on the position of the measuring surface 3a on the ultrasonic sonotrode 3.  Thus the first spacing sensor 14 can detect that the original spacing X1 between the first spacing sensor 14 and the measuring surface 3a has changed.  This information is forwarded to the regulating device 8.  Simultaneously, the spacing X2 between the second spacing sensor 15 and the measuring surface 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the method being carried out by means of a welding device according to any of the claims from claim 1 and detecting, by means of the sensor, the parameter of the welding process carried out to weld the first component to the second component; and stopping the movement of the striker element when the parameter of the welding process carried out to weld the first component to the second component is equal to a reference value as taught by Wieduwilt in order to achieve precise regulation of the gap widths.

As to claim 7, Guangrong does not disclose that the reference value is determined in a set up phase and so as to ensure that each second component has been welded to the respective first component.
However, Wieduwilt makes obvious that the reference value (set point value X.sub.S) is determined in a set up phase and so as to ensure that each second component has been welded to the respective first component.  See paragraph 0023, disclosing “Based on the measured values from the two spacing sensors 14, 15, the regulating device 8 calculates a actual width of the working gap 16.  This width of the working gap 16 is compared in the regulating device 8 with a set-point value X.sub.S for a working gap width.”  Paragraph 0024 teaches that “By this means as well, a change in a relative position of the ultrasonic sonotrode 3 relative to the anvil 2 can be attained.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the reference value is determined in a set up phase and so as to ensure that each second component has been welded to the respective first component in order to achieve precise regulation of the gap widths and achieve a desired relative position change.

As to claim 8, Guangrong does not disclose that after having detected that the parameter  of the welding process carried out to weld the first component to the second component is equal to the reference value, the striker element moves to the raised operating position, in which the second component to be welded is at least partially in contact with the sonotrode.
However, Wieduwilt as incorporated in claim 6 above would perform the steps such that after having detected that the parameter (the working space 16 in Wieduwilt) of the welding process carried out to weld the first component (either the substrates of Guangrong or Wieduwilt) to the second component is equal to the reference value (X.sub.S in Wieduwilt), the striker element (anvil 2 in Wieduwilt, which corresponds to the base plate 31 when combined with Guangrong as in claim 6 above) moves to the raised operating position, in which the second component to be welded is at least partially in contact with the sonotrode (sonotrode 3 in Wieduwilt).  See especially paragraphs 0023-24 of Wieduwilt, portions of which have been cited above.  The step of moving the striker element “to the raised operating position” corresponds to Wieduwilt’s disclosure of “the width of the working gap 16 is adapted to the desired set-point value” in paragraph 0024 as both steps ensure the proper spacing for welding.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that after having detected that the parameter  of the welding process carried out to weld the first component to the second component is equal to the reference value, the striker element moves to the raised operating position, in which the second component to be welded is at least partially in contact with the sonotrode as taught by Wieduwilt in order to achieve precise regulation of the gap widths.

As to claim 9, Guangrong does not disclose that after having detected that the parameter of the welding process carried out to weld the first component to the second component is equal to the reference value, the striker element moves along the longitudinal direction in such a way that the second component faces, but from a distance, the sonotrode.
However, Wieduwilt as incorporated in claim 6 above would perform the steps such that having detected that the parameter (the working space 16 in Wieduwilt) of the welding process carried out to weld the first component to the second component is equal to the reference value (X.sub.S), the striker element (anvil 2 in Wieduwilt, which corresponds to the base plate 31 when combined with Guangrong as in claim 6 above) moves along the longitudinal direction (the direction of the sonotrode) in such a way that the second component faces, but from a distance, the sonotrode (sonotrode 3).  See especially paragraphs 0023-24 of Wieduwilt, portions of which have been cited above.  The step of moving the striker element “to the raised operating position” corresponds to Wieduwilt’s disclosure of “the width of the working gap 16 is adapted to the desired set-point value” in paragraph 0024 as both steps ensure the proper spacing for welding.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that after having detected that the parameter of the welding process carried out to weld the first component to the second component is equal to the reference value, the striker element moves along the longitudinal direction in such a way that the second component faces, but from a distance, the sonotrode as taught by Wieduwilt in order to achieve precise regulation of the gap widths.

As to claim 10, Guangrong discloses or makes obvious the further step of ordering the turning off of the vibrating assembly when the movement of all striker elements has been stopped.  Such a step would correspond to proper welding and would prevent overwelding or collapsing that the damages the joined product.  See the translation of Guangrong, disclosing “In described step (4), on ultra sonic machinery, be molded on this suction nozzle cover 2, the ultrasonic welding time is 2s-10s, firm time is 0.2s-1s, and be 2s-8s time delay, ultrasonic machine work, make ultrasound line 21, plug body part 22 periphery meltings, thereby body 1 is firm with suction nozzle cover 2 weldings.”  These time periods effectively disclose a period 

As to claim 11, Guangrong as modified by Wieduwilt discloses or makes obvious the further step of moving each striker element (base plate 31) along the longitudinal direction (direction of the components 1 and 2) so that it reaches the raised operating position, in which the second component is at least partially in contact with the sonotrode (sonotrode 3 of Wieduwilt, incorporated in parent claim 6 above), so as to allow the joining area between the first component and the second component to cool down.  See the translation of Guangrong, disclosing “In described step (4), on ultra sonic machinery, be molded on this suction nozzle cover 2, the ultrasonic welding time is 2s-10s, firm time is 0.2s-1s, and be 2s-8s time delay, ultrasonic machine work, make ultrasound line 21, plug body part 22 periphery meltings, thereby body 1 is firm with suction nozzle cover 2 weldings.”  These limited time periods of ultrasonic operation would result in period outside these time period that is a cool-down period.

As to claim 12, Guangrong does not disclose that the parameter of the welding process carried out to weld the first component to the second component is the linear movement made by the respective striker element (19) relative to the raised operating position.
However, Wieduwilt discloses that the parameter (working space 16) of the welding process carried out to weld the first component to the second component is the linear movement (direction of the sonotrode) made by the respective striker element (anvil 2) relative to the raised operating position.  See especially paragraphs 0023-24 of Wieduwilt, portions of which have been cited above.  The step of moving the striker element “to the raised operating position” 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the parameter of the welding process carried out to weld the first component to the second component is the linear movement made by the respective striker element (19) relative to the raised operating position as taught by Wieduwilt in order to achieve precise regulation of the gap widths.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guangrong (CN103416853 A) in view of Wieduwilt (US 2009/0250171 A1) as applied to claims 1-4, 6-12 above, and further in view of Rittner (US 6413334 B1).

As to claim 5, Guangrong does not disclose that the striker element is a pneumatically or electrically operated piston.  Guangrong discloses that the striker element is a spring.
Wieduwilt discloses a piston-cylinder, but not specify whether the piston-cylinder is either pneumatically or electrically operated.
Rittner, however, teaches that it is known for the holding device in a plastic bonding device to be driven by a pneumatic drive.  See column 2, lines 12-17, disclosing “a holding device or cradle is provided with a number of depressions for accommodating the base parts.  The holding device is connected to an adjusting device which can be moved towards a bonding unit, for example with the aid of a pneumatic drive means.”  See also column 8, line 49, teaching “In order to bond the base parts 3, of which there are five in the example shown, to the cover 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the striker element is a pneumatically or electrically operated piston in order to place the bonding materials into contact as taught by Rittner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK